Name: Commission Regulation (EEC) No 1784/91 of 24 June 1991 amending Regulation (EEC) No 1153/91 increasing to 200 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 6 . 91 Official Journal of the European Communities No L 160/ 11 COMMISSION REGULATION (EEC) No 1 784/91 of 24 June 1991 amending Regulation (EEC) No 1153/91 increasing to 200 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1153/91 is hereby replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of 200 000 tonnes of durum wheat to be exported to all third countries. 2. The regions in which the 200 000 tonnes of durum wheat are stored are listed in Annex I hereto .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the inter ­ vention agencies (3), as last amended by Regulation (EEC) No 2619/90 (4), Whereas Commission Regulation (EEC) No 1153/91 (^ as amended by Regulation (EEC) No 1783/91 ( «), opened a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Italian intervention agency ; whereas, in a communication of 13 June 1991 , Italy informed the Commission of the intention of its intervention agency to increase by 1 00 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened should be increased to 200 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1153/91 must therefore be amended ; Article 2 Annex I to Regulation (EEC) No 1153/91 is hereby replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 249, 12. 9 . 1990, p. 8 . 0 OJ No L 112, 4. 5 . 1991 , p . 48 . (6) See page 10 of this Official Journal . No L 160/ 12 Official Journal of the European Communities 25. 6. 91 ANNEX ANNEX I (tonnes) Place of storage Quantity Treviso 8 451 Verona 2 002 Rovigo 66 Ferrara 56 523 Bologna 1 900 Ravenna 29 748 Pesaro 1 310 La Spezia 1 000 Ancona 20 000 Viterbo 6 490 Foggia 72 510 \ 200 000'